             Case 1:19-cr-00625-JMF Document 60 Filed 05/11/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :     19-CR-625 (JMF)
                                                                       :
ROBERT WILSON, et al,                                                  :          ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X


JESSE M. FURMAN, United States District Judge:

        The Court has received the parties’ submissions regarding a trial date. Defense counsel’s

conflicts aside, the Court sincerely doubts that a fall trial date would be realistic given the COVID-

19 pandemic. Accordingly, and in light of both defense counsel’s schedules and the extent of

discovery in this case, trial is scheduled to begin on May 24, 2021. The Court will modify that date

if the COVID-19 pandemic provides good cause, but the parties should otherwise treat that date as a

firm date. It follows that any application that could affect the ability to begin trial on time —

including but not limited to any discovery-related matter or any issue between a Defendant and his

counsel — should be brought to the Court’s attention in a timely manner; any application made

close to the trial date that could affect the ability to begin trial on time may be denied on that basis

alone. Defense counsel shall provide a copy of this Order and/or read it to their clients and, no

later than June 19, 2020, file letters confirming that they have done so and that Defendants

understand that the May 24, 2021 trial date is firm.

        As counsel are aware, the Court is unable to hold the upcoming conference in this case in

person due to the pandemic. Counsel are directed to confer and, within two business days of this

Order, submit a joint letter indicating their views on whether a conference is necessary or if it

should be adjourned (and, if so, for how long). Given that it may be difficult to hold a conference
            Case 1:19-cr-00625-JMF Document 60 Filed 05/11/20 Page 2 of 2



with all Defendants (even by telephone or video) for some time, the parties are encouraged to

address in their letter any issues that would have been addressed at a conference, including but not

limited to any discovery issues, any issues relating to motions (which remain due on June 19,

2020), and exclusion of time under the Speedy Trial Act. If appropriate, the parties may submit a

proposed order (e.g., excluding time) for the Court’s consideration.

       If any party believes that there is a need for a conference, counsel should indicate their

views on whether the Court can, consistent with the Constitution, the Federal Rules of Criminal

Procedure, the CARES Act, and any other applicable law, conduct the conference by telephone or

video and, if applicable, whether each Defendant consents to appearing in that manner and/or to

waiving his/her appearance altogether. In the letter, counsel should also identify the facility in

which each Defendant is detained.

       After reviewing the parties’ joint letter, the Court will issue an order indicating whether the

conference is cancelled and addressing any other relevant deadlines and information. If a

conference is held, it will be by telephone or video, albeit perhaps at a different time. To that end, if

counsel believe that a conference would be appropriate, they should indicate in their joint

letter dates and times during the weeks of both May 18th and May 25th they would be

available for a telephone or video conference. In either case, counsel should review and comply

with the Court’s Emergency Individual Rules and Practices in Light of COVID-19, available at

https://nysd.uscourts.gov/hon-jesse-m-furman.

       The Clerk of Court is directed to terminate ECF No. 59.


       SO ORDERED.

Dated: May 11, 2020                                 __________________________________
                                                       _____________________ ___________
       New York, New York                                    JESSE M. FURMAN
                                                                        FUR
                                                                         U MAN
                                                           United States District Judge



                                                   2
